Citation Nr: 0918871	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-34 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	William Morgan Rayborn, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had service from September 1967 to January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia. 

The Veteran provided testimony at a March 2009 hearing before 
the Board.  The Veteran's representative was not present at 
the hearing and the Veteran opted to proceed without 
representation.  A transcript of the proceeding is associated 
with the claims folder.


FINDING OF FACT

Bilateral hearing loss pre-existed service and was 
permanently aggravated during service beyond the natural 
progression of the disease.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance is rebutted.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).

2.  Bilateral hearing loss was permanently aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and examinations.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   

Discussion

The Veteran contends that his bilateral hearing loss, noted 
on his enlistment examination, permanently worsened due to 
the trauma he sustained during active service.    

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior before 
acceptance and enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998).

On the Veteran's April 1967 physical induction examination, 
it was noted that he has bilateral hearing loss and a PULHES 
of "2" was noted for hearing.  Thus, under 38 U.S.C.A. § 
1111, the Veteran is not entitled to the presumption of 
soundness upon entry into service.  In this regard, if a 
preexisting disability is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for aggravation 
of that disability under 38 U.S.C.A. § 1153 and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If the presumption of aggravation under section 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  Cotant v. Principi, 17 Vet. App. 
116 (2003).

Following a careful review of the evidence, the Board finds 
that the Veteran's bilateral hearing loss was aggravated 
during service.

As indicated above, the Veteran was noted to have bilateral 
hearing loss on his April 1967 physical induction 
examination.  The Veteran's January 1968 separation physical 
examination does not indicate any complaints, treatment, or a 
diagnosis of bilateral hearing loss.  

Subsequent to active duty, an August 1972 National Guard 
examination indicated a mild to high frequency hearing loss 
at 4000 Hz, bilaterally.  

The Veteran filed his claim for service connection for 
bilateral hearing loss in March 2006.  Throughout the time 
his claim has been pending on appeal, the Veteran has 
submitted multiple statements regarding his hearing 
disability, specifically, how it was aggravated during 
training while in service.  In a June 2006 statement, the 
Veteran reported, that his January 1968 separation 
documentation demonstrates that he was exposed to .45 caliber 
pistol training for 26 hours in November 1967.  

In this regard, during a March 2009 hearing before the Board, 
the Veteran testified to the aforementioned training.  The 
Veteran indicated that subsequent to the training, he could 
not hear anything; the Veteran remembers talking to his 
friend, J.D., who slept above him, stating, "make sure I 
wake up the next morning 'cause I can't hear."  The Veteran 
indicated that over the next three days his hearing gradually 
came back, thus he never reported to the infirmary.        

In June 2006, J.D., a fellow serviceman, who slept above the 
Veteran the night he could not hear anything, submitted a 
statement.  In his statement, J.D. reported that he and the 
Veteran were in the 125th MP Company Brantley National Guard 
Unit during November 1967 through January 1968.  He further 
reported, that while in advanced training at Fort Gordon, 
Georgia, he and the Veteran shot .45 caliber pistols without 
the use of hearing protection.  J.D. reported, that at the 
end of the training, the Veteran told him that he could not 
hear anything, and thus would have to follow him around.  
J.D. indicated that after three days the Veteran's hearing 
came back, however, it has not been normal since the 
training.  Finally, J.D. reported that the Veteran's ears did 
not hurt, therefore, he did not go to the infirmary.  

In December 2006, the Veteran underwent a VA audiometric 
examination.  At the time of examination, the Veteran 
reported that he initially noticed his hearing loss 40 years 
ago, which has continued to gradually decreased over the 
years.  The Veteran stated that he believed his hearing loss 
began while in basic training, following loud noise exposure 
on the firing range.  He indicated, that as a result, he 
could not hear for three days and while his hearing returned, 
it has not been normal since the incident.  

Upon review of the Veteran's claims file, the examiner noted 
the Veteran's April 1967 enlistment examination, which showed 
preexisting hearing loss, as well as his January 1968 
separation examination, which showed hearing sensitivity 
within normal limits.  The examiner also noted an August 1972 
post-active duty examination, which indicated a mild high 
frequency hearing loss at 4000 Hz, bilaterally.  The examiner 
diagnosed the Veteran with moderately-severe to profound 
sensorineural hearing loss, bilaterally.  Based upon the 
following factors, the examiner opined that given the 
fluctuating nature of hearing loss (present at entry 
examination but absent at exit examination); normal hearing 
upon separation; hearing loss present on a post-active duty 
National Guard examination; and the lack of supporting 
documentation within the year following active service 
indicating a hearing loss, it is less likely than not that 
the Veteran's current hearing loss is caused by or a result 
of military noise exposure during active service.       

During a March 2009 private audiometric examination, the 
physician noted the Veteran's April 1976 physical induction 
examination, which showed H-2 profile, as well as, 
sensorineural hearing loss of the right ear beginning at 3000 
Hz and 6000 Hz, and extremely mild sensorineural hearing loss 
of the left ear at 3000 Hz and 6000 Hz.  The physician 
reported that the Veteran was subsequently exposed to 
prolonged hours of gunfire during service, and he developed 
loud ringing of his ears bilaterally, as well as, progressive 
hearing loss.  The physician also indicated that the 
Veteran's January 1968 separation examination demonstrates a 
normal audiogram with H-1 physical profile.  On examination, 
the Veteran's audiogram shows profound sensorineural hearing 
loss bilaterally.  Upon further questioning, the Veteran 
noted that his hearing loss started while in basic training, 
when he was exposed to loud noise on the firing range.  The 
Veteran indicated that he had a particular episode on the 
firing range, which resulted in a loss of hearing for three 
days following the loud noise trauma.  Upon review of the 
Veteran's history of acoustic trauma as well as audiogram, 
the physician stated, it is at least as likely as not that 
acoustic trauma in service caused the Veteran's preexisting 
hearing loss to worsen beyond the natural progression of the 
disease.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54. Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
The December 2006 VA examination included an opinion that the 
Veteran's hearing loss was not caused by service.  The March 
2009 private physician stated that it is at least as likely 
as not that acoustic trauma in service caused the Veteran's 
preexisting hearing loss to worsen beyond the natural 
progression of the disease.  The private physician's opinion 
addressed the central question of the case:  aggravation.  
The VA examiner did not.  The Board finds the evidence as to 
aggravation is at least in relative equipoise.  The record 
shows that the Veteran's hearing loss pre-existed service; 
worsened during service; that he had hearing loss in an 
August 1972 post-service examination; that he is currently 
diagnosed with a bilateral hearing disability; and the March 
2009 private physician determined that his condition was 
permanently aggravated by the trauma he experienced in 
service.  The Board must conclude that the presumption of 
aggravation arises.  There is no clear and unmistakable 
evidence which rebuts the presumption.  Thus, service 
connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


